 iIn-the Matter of BROWN SHIPBUILDING ,COMPANY,=I*c.andINTERNA-TIONAL ASSOCIATION OF MACHINISTS,A. F. OF L.In,theMatter of BROWN,SHIPBUILDING COMPANY,INC,andINTERNA-TIONAL ASSOCIATION OF BRIDGE,STRL&CTURAL AND ORNAMENTAL IRONWORKERS(AFL) '-In the Matter of BROWN SHIPBUILDING COMPANY,INC.andINTERNA-TIONAL UNION OF OPERATING ENGINEERS,LOCAL UNIONNo. 450, AFLIn the Matter of BROWN SHIPBUILDING COMPANY,INC.andUNITEDASSOCIATION OF PLUMBERS & STEAM FITTERS,MARINE LOCALNo.682, A.F.OFL.'In-the Matter of BROWN SHIPBUILDING COMPANY,INC.andINTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL No.716, AFLIn the Matter of BROWN SHIPBUILDING COMPANY, INC.andSHEETMETAL WORKERS INTERNATIONAL ASSN,LOCAL UNION 54Cases Nos.16=1^-5.51, 16-R-860, 16-R-869,16-R-70, 16-R-896 and'16-R-906 respectively.Decided July14, 1944Mr. A. J.Wirtz,of Austin, Tex., for the Company.Mr. W. L.GrantandMr. C. C. Mitchell,ofHouston,Tex., for theMachinists.-Mr. Clifton Brignac,of Fort Worth,Tex., andMr. E. E.Knox,ofHouston, Tex., for the Iron Workers.Mr. W. N.AskinsandMr. Arvil Inge,of Houston,Tex., for the Op-eratingEngineers.Mr. W. C. Reed,of Houston,Tex., forthe Plumbers.Mr. J. TV. NullandMr. R. A. Todd,of San Antonio, Tex., andMr.S. R. SmithandMr. Steve Collins,of Houston, Tex., for the ElectricalWorkers.,,Mr. Rene W. Schroeder,of 'Houston, Tex., for the Sheet MetalWorkers.Mr. C. H. Smith,of Fort Worth, Tex., andMr. J. G. Wells,andMr. R. D. Jess,of Houston, Tex., for the Trainmen.Mr: Edward DawleyandMr. Bliss'Daffan,of Houston;Tex., for theWelders.Mr. M. T. Wilson,of Houston, Tex., for the Boilermakers.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUponthe separate petitions duly filed by International Associationof Machinists,herein called the Machinists; by International Associ-57 N. L.R. B., No. 60.3261 BROWN SHIPBUILDING COMPANY, INC.327ation of Bridge, Structural and Ornamental Iron Workers, hereincalled the Iron Workers; by International Union of Operating Engi-neers, Local Union No. 450, herein-called the Operating Engineers;by United Association of Plumbers & Steam Fitters, Marine Local#682; herein called the Plumbers; by International Brotherhood ofElectricalWorkers, Local No. 716, herein called the Electrical Work-ers; and by Sheet Metal Workers International Ass'n, Local Union 54,herein called the Sheet Metal Workers, each alleging that a question,affecting commerce had arisen concerning ,the representation ofemployees of Brown Shipbuilding Company, Inc., Houston, Texas,,herein called the Company, the National Labor Relations Board pro-vided for an appropriate consolidated hearing upon due notice beforeRobert F. Proctor, Trial Examiner. Said hearing was held atHouston, Texas, on May 10, 1944.The Company;' the Machinists;the Iron Workers; the Operating Engineers; the Plumbers; the Elec-tricalWorkers; the Sheet Metal Workers; Brotherhood of RailroadWelders, herein called the Welders; and International Brotherhoodof Boilermakers, 'Iron Shipbuilders and Helpers of America, hereincalled the Boilermakers, appeared' and participated.2All partieswere afforded full opportunity to be 'heard, to examine and cross-examine witnesses, to introduce evidence bearing on the issues, andto file briefs with the Board.At the hearing and in its brief theCompany moved that the Board dismiss this proceeding on the groundsthat the Company is not an employer, nor engaged in commerce, withinthe meaning of the National Labor Relations Act.For reasons whichappear in Saction I, below, the motion is denied.The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.The Company's request for oral argument ishereby denied.All parties were afforded opportunity to file briefswith the Board.'1The Company- filed a limited-appearance'for the purpose'of contesting the Board'sjurisdiction in this consolidated proceeding.After presenting its contentions with respectto this issue,the Company withdrew from the hearing and took no further part in theproceedings.'-2 The Trainmen and the'Welders claim to represent certain employees of the Company,subject to their respective jurisdictions.When it was disclosed during the course of thehearing that such employees weze not included within any of the amended units proposedby the petitioners herein, the Trainmen and the'Welders withdrew and took no furtherpart in the hearing. .AI 3328-DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYBrown Shipbuilding Company; Inc., ,is a corporation 3 exclusively,enigaged'intlie 'construction of combat vessels for the United StatesvNavy at its yards in Harris County,nearHotiston, Texas.The Com-pany's yards consist of two attached sections called "A" yard and "B"yard. ' `,`A" yard is owned by the Company; "B" yard is owned bythe United States Government and ]eased to the Company for $1 peryear.Operations in both yards are under the `same supervision,direction, and control.The work of the yards consists of (fabricat-ing iron and steel and other products and the- manufacture of sea-going vessels.All material used by the Company is purchased exclu-sively for' the United States Government and remains the propertyof the United States Government during the period «'hen.'ork is per-foriried thereon by the employees of the Company.A substantialamount of material for ships is acqiired and shipped to the Company'syards from points outside Texas.Vessels completed by the Companyare -delivered to the United States Navy at the Company's yards inTexas.The Companymaintainsan employment office where appli-'cants for employment are hired.The Company pays employees atthe yards 'on its own checks and keeps Social Security records for them.All m aterials'purchased for use at the yards and all- operations at theyards are subject to the general supervision of the United States Gov-ernment. - The discharge of employees is vested in foremen and highersupervisors of the Company.The United States Navy can requirethe ;discharge of any employee. --We find no merit in,the conteiitioii of the Company that it is neitherengaged in commerce, nor functions as an employer, within the mean-ing of the Act.Upon the facts stated above, and the entire recordherein, we find that the Company is engaged in commerce,and is anemployer, within the meaning of the Act.4-,II.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists; International Association,of Bridge, Structural and Ornamental Iron Workers; International'At thetime when the original petitions were filed herein,the Company was a partner-ship composed of IIerman and George BrownThe recent formal change from a partner-ship to it corporation involved no'change inAhe operation of the Company's business whichaffects the employees herein-4Newport News Shipbuilding&Dry Dock Co.,etalv.N. L. R.B.,101 F(2d) 841,843 ;Matter of Houston Shipbuilding Corporation,46 N L R B. 161;andMatter of Co-polymer Corporation,52 N L R B 578.Matter ofBrown if Root,lac,51 N. LR. B 830, uponwhich the Companyrelies, hasme hearing upon,the, jurisdictional issue herein.That decision related solely to the buildingconstruction Indus;r--y. .BROWN SHIPBUILDING COMPANY, INC.329-'lirlion'of Operating-Engineers, Local Union No. 450;'United Associa-tion of Plumbers & Steam Fitters, Marine Local #682; InternationalBrotherhood of Electrical Workers, Local No. 716; Sheet Metal Work'-ers International Ass'n, Local Union 54; and International Brother-hood'of Boilermakers, Iron Shipbuilders and Helpers of America are-labor organizations affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTIONS ,CONCERNINGREPRESENTATIONThe Operating Engineers by telephone asked the Company for'recognition as exclusive bargaining representative of a group of,craftemployees among whom that organization claimed a majority.TheCompany refused the recognition, suggesting that the matter be placedbefore the Board.Each of the other petitioners in this -proceedingaddressed a letter to the Company, therein claiming to represent a,majority of employees within its proposed craft unit and requestingrecognition as their bargaining representative.The Company declinedto accept the letters sent by the Plumbers and the Sheet Metal Workers,and the letters were retu'rned''to the senders.The Company made noresponse to the requests from the other petitioners.A, statement prepared by a Field Examiner and other evidence,-received at the hearing indicate that the petitioners represent a sub-stantial number of employees in the respective units herein foundappropriate.5We find' that questions affecting commerce have `arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c)-and Section 2 (6) and (7) of the Act.IV. TIIE APPROPRIATE UNITSAs noted in Section 'I, above, the Company operates a shipyard nearHouston,-Texas, where it constructs combat ships for use by the UnitedStates Government. Its"operations extend over yards,A and B, whichare subject to the same over-all control and supervision.Employeesare regularly, assigned to one yard or to the other, and are sometimestransferred from one yard to the other.The several petitioners in thisproceeding have organized employees in both yards in certain depart-ments characteristic of their respective craft jurisdictions, and contendthat such groups in both yards respectively, constitute separate unitsappropriate for bargaining.The petitioners agree that, from theirseveral units; plant-protection employees,' managerial employees, fore-5 In support of their respective contentions to represent employees in the several pro-posed units,the Machinists submitted,611 cards ; the Iron workers,106 cards;the Operat-ing Engineers,36 cards;the Plumbers,583 cards ; the I B E. W., 465 cards;and the-SheetMetalworkers, 411 cards.These cards were not checked against any-pay rollof the Company. 330DECISIONS-OF NATIONAL LABOR RELATIONS BOARDmen, and all 'supervisory employees above foremen, should be excluded.Except as noted below, they would also exclude clerical employees.The Machinists would include in its unit machinists, helpers, and ap-prentices in the machinists' departments at the Company's yards; in--cluding machinists in the maintenance department, machinists repair-'ing.small' tools, machinists working on boats engaged in a trial run,toolrobm clerks in the machinists' departments, and,welders regularlyassigned to the machine shop.The Iron Workers would include in itsunit all production employees in.the rigging departments at the Com-pany's yards who handle rigging equipment about the cranes.The'Operating Engineers would include in its unit all employees engagedas operators of cranes, gantry cranes, locomotive cranes, bridge cranes,-air compressors, bulldozers, and maintainers, including helpers, oilers,and apprentices, but excluding locomotive engineers, firemen,- andDiesel engineers.The Plumbers would include in its unit employeesin the pipe or pipe fitting departments at the yards, including pipe,fitters, plumbers, apprentices, helpers,-and toolroom clerks and weldersregularly assigned to the pipe department.The ElectricalWorkerswould include in its unit inside and outside electrical workers in theelectrical departments at the yards who are assigned to electrical con-struction, maintenance; and repair.The Sheet Metal Workers wouldinclude in' its unit all employees in the sheet metal departments at theyards, including toolroom clerks, apprentices, and helpers, but exclud-ing trainees not yet regularly' assigned as production workers to these-departments. - 'The Boilermakers intervened in this consolidated proceeding, con-tending that the unit proposed by the Iron Workers was not anappropriate bargaining unit, but that the appropriate bargainingunit for employees who handle rigging equipment in the riggingdepartments at the yards should include all riggers at the Company'syards and all other employees subject to the Boilermakers' generalcraft, jurisdiction in the many departments at the yards; and urgingthat a jurisdictional dispute had arisen between two labor organi-zations affiliated with the same parent body and that -the Boardshould therefore dismiss the petition filed by the Iron Workers herein.The Boilermakers did not designate the specific employees or thespecific categories of employment at the yards which it would includein its proposed unit.The Boilermakers filed no petition herein, nordoes it desire that the Board define a unit at this time'for such em-submitted to the Trial Examiner 26 cards purporting, to be signed byriggers at the Company's yards.The record does not indicate that-employees signing these cards are in the rigging departments.Thereare approximately 250 employees in the rigging departments.Thereare riggers working in other departments in the yards. Since the Boil-ermakers does not claim to represent a, substantialt number of em= BROWN SHIPBUILDINGCOMPANY, INC.331ployees in any defined unit in this proceeding, and since , the IronWorkers has introduced evidence of its substantial representationamong employees in its proposed unit, we are of, the opinion that nojurisdictional dispute exists between the Iron Workers and the Boil--ermakers with respect to employees in the proposed unit which wouldwarrant .the fdismiseal of the petition filed by the ,Iron Workersherein eEmployees in the several proposed units are skilled employees withtheir helpers and apprentices engaged in well-recognized craft work.They constitute separate departments or sections of the Company'soperations in the two yards.They wear badges and special insigniacharacteristic of the craft or department to which they are assigned.We have found departmental units appropriate for employees in othershipyards in this area ?We find on the basis of the entire recordherein that theunitsproposed by the petitioners are appropriate for;bargainingpurposes.-The petitioners agree that foremen and all supervisory employeesabove foremen" should be excluded from their respective bargainingunits.They would include leadermen. Leadermen have supervisionover 4 to 12 employees; they assign work, check work, and report theirfindings to their foremen.They do-not regularly engage in the workperformed by their crews.Leadermen make effective recommenda-tions concerning the employees working under them and are regarded'-as bosses by them. That the Company regards leadermen ap repre-sentatives of management is clearly indicated by the fact that leader-men as a group attended meetings called by the Company, and at suchmeetings were specifically warned that they should take no part in theorganization conducted by the several labor organizations at the yards,but should permit "the men" to do as they pleased about joining or notjoining such organizations.Since leadermen are supervisory em-ployees within ' our` usual definition of that term,8 we shall -excludeleadermen and all other supervisory employees from the-units whichwe find herein appropriate.-We find that all machinists, helpers, and apprentices in the machin-'ists' departments at the Company's yards, including machinists inthe maintenance department, machinists repairing small tools, machin-ists on boats engaged in a trial run, toolroom clerks in machinists'departments, and welders regularly assigned-to the machine shop,excluding other clerical employees, plant-protection employees, man-agerial employees,leadermen, foremen, and all other supervisory em-ployees with authority to hire, promote; discharge, discipline, or other-Cf.Matter of Thomasville Chair,Company,37 N. L R.B 1017, 1020.'Matter of WatermanSteamship Company,54 N. L. R. B.267 ; andMatterof HoustonShipbuilding Corporation;supra. -i 8Matter, of,'Watermantsteamsh,ip Corporation, supra,and,Matter of Douglas,AircraftCompany,53 N. L. R. B. 486. 332DECISIONS'OF NATIONAL LABOR RELATIONS BOARD'wise effect changes in the'status of-enployees,,or effectively,recom-collectivebargaining,within the meaning of Section 9'(b) of the Act.We further find that all production employees in the rigging depart-ments at the Company's yards who handle rigging equipment ,about,the'cranes,excluding clerical employees,plant-protection employees,managerial employees,leadermen,foremen, and all other supervisoryemployees,with authority to hire, promote,discharge,.discipline, orotherwise"effect changes in--the status of.employees,_or efeetivelyrecommend,such action,constitute a unitappropriate for the pur-poses of collective bargaining,within the meaning of Section 9 (b),of the Act.We further find that all production employees engaged as operatorsof cranes,gantry cranes,locomotive cranes, bridge cranes,air com-pressors,bulldozers,and maintainers;including helpers, oilers, andapprentices,but excluding locomotive engineers, -firemen, Diesel en-gineers, clerical employees,plant-protection employees,managerialemployees,leadermen,foremen, and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwise,"or effectively recomuien(l,such action,constitute a unit-appropriate for the purposes of collec-tive bargaining, withiri the meaning of Section 9 (b) of the Act.Ave further find that al17'employees in'the pipe or pipe fitting de-partments at the Company's yards, including pipe fitters, plumbers,apprentices,Helpers, and toolroom clerks and.welders regularly as-signed to the pipe department, but excluding other clerical employees,plant-protection employees,managerial employees, leadermen, -fore-men, and all other supervisory employees with-authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the statusof employees,or effectively recommend such action,constitute a unitappropriate for, ,the purposes of collective bargaining, within themeaning of Section 9(b) of the Act.We further find that 'all inside and outside-'electrical workers in theelectrical departments at'the Company's yards who are assigned toelectrical construction,maintenance,'and repair,excluding clericalemployees, plant-protection employees, managerial employees,leader-men, foremen,and all other supervisory employees with authority tohire, promote,discharge,discipline;or otherwise effect changes in thestatus of employees,or effectivelyrecommend such action,constitutea unit appropriate for thepurposes of_ collective'bargaining,withinthe meaning of Section 9 (b) of the Act.We further find that all employees in the sheet metal departmentsat the Company's yards,including toolroom clerks,apprentices; andhelpers;'but excluding trainees not yet regularly assigned as produc-workers to these departments,other clerical employees,plant-"" BROWN SHIPBUILDING COMPANY, 11VC'333protection employees, managerial employees, leadermen, foremen, andall other supervisory employees with authority to liire, promote, dis-charge, discipline, or otherwise effect' changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate:fgr5tbe,purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.V., THE DETERMINATION OF REPRESENTATIVESWe find that the questions which have arisen concerning the rep-resentation of the Company's employees can best be resolved by sep-arate elections by secret ballot.Since the Bailermakers has producedlittle evidence of its organization among the Company's employees,and since' further it does not clearly appear that the Boilermakersdesires to participate in an election among employees in a unit re-stricted to the rigging department; we shall make no provision for itsappearance on the ballot.Those eligible to,,vote in'the several elections which we shall nowdirect shall be all employees of the Company in the respective unitsfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of the Directionof Elections herein, subject to the additions and limitations set forthin the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations,Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it- is herebyDIRECTED that, as part of the. investigation to ;ascertain representa-tives for the purposes of collective bargaining with Brown Ship-building Company, Inc., Houston, Texas, separate elections by secretballot shall be conducted as early as possible, but not later, than thirty00) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Sixteenth Region, actingin` this matter as agent ,for the National'Labo'r Relations Board, andsubject 'to Article III, Sections,10,and,11,, of said Rules,;ind Regula-tions, among the employees in the,groups described below, who wereemployed' during the pay-roll period immediately preceding, the dateof this Direction, including employees who 'did not work during thesaid pay-roll period because they. were ill,or on vacation or tern=porarily laid off, and including -employee's in the armed forces of theUnited States who present themselves in,person at the polls, but ex-cluding, clerical employees, plant-protection employees, managerialemployees, leaderien, foremen, and all other supervisory employeeswith authority to' hire, promote, discharge, discipline, or otherwiseeffect cliahges in the status of emplo'yees,-or effectively-recommendsuch 334 °action, and, also excluding. those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated1111prior to the date of the elections :(1)All machinists, helpers, and apprentices -in the machinists' de-partments'at the;Company's_ yards-including maclii^inists in the maintenance department, machinists repairing small tools, machinist on,boats engaged in a trial run, toolroom clerks in-machinists' depart-mine whether or not they desire to be represented by InternationalAssociation, of Machinists, affiliated with the American- Federation ofLabor, for the purposes of collective bargaining;.(2)All production employees in the rigging. departments at 'theCompany's yards who handle rigging equipment about the cranes, to,determine whether or not they desire to be represented by Interna-tional Association of Bridge, Structural and Ornamental Iron Work-'of collective bargaining;(3)All production employees engaged as operators of cranes, gantrycranes, locomotive cranes, bridge cranes, air compressors, bulldozerging locomotive engineers, firemen, and Diesel engineers;-to determine'whether or not they desire to be represented by International Union ofOperating Engineers, Local Union No. 450, affiliated with the Ameri-can Federation of Labor, for the purposes of collective bargaining;(4)All employees in the pipe or pipe fitting departments at theCompany's yards, including pipe fitters, plumbers, apprentices, help-ers, and toolroom clerks and welders regularly assigned to the pipedepartment, to determine whether or not they, desire to be representedby United Association of Plumbers. & Steam Fitters, Marine Local#682, affiliated with the American Federation of Labor, for the pur-poses of collective bargaining;(5)All inside and outside electrical workers in the electrical depart-ments at the Company's yards who are assigned to electrical constrbc-tionn,maintenance, and repair, to determine whether or not they desireto be represented by International Brotherhood of Electrical Workers,Local No. 716, affiliated with the American Federation of Labor, for thepurposes of collective bargaining; and-(6)All employees in the sheet metal departments at the Company'syards, including toolroom clerks, apprentices, and- helpers, but exclud-ing trainees not yet regularly, assigned as production workers in these.departments, to determine whether'or not they desire to be representedby Sheet Metal Workers International Association, Local Union 54,affiliated'with the American Federation of Labor, for the purposes ofcollective bargaining.[Seeinfra,57 N. L.R. B. 1082 forAmendment. to Direction of Elec-tion.]